88 N.Y.2d 926 (1996)
670 N.E.2d 446
647 N.Y.S.2d 162
The People of the State of New York, Respondent,
v.
James Montgomery, Appellant.
Court of Appeals of the State of New York.
Argued June 6, 1996.
Decided June 28, 1996.
Yasmin Daley Duncan, Brooklyn, for appellant.
Michael E. Bongiorno, District Attorney of Rockland County, New City (Lisa B. Cohen of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Order affirmed for reasons stated in the memorandum at the Appellate Division (213 AD2d 563).